Citation Nr: 0531729	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
January 1973.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued to the veteran in June 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied a request to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran disagreed with that denial in June 2003.  He 
elected review by a Decision Review Officer (DRO).  Following 
the DRO's July 2003 continuation of that denial, a statement 
of the case (SOC) was issued in July 2003.  The veteran 
submitted his timely substantive appeal in July 2003.

During the pendency of this appeal, the veteran raised a 
contention that he is entitled to reopen his claim for 
service connection for a psychiatric disorder on the basis he 
has a psychiatric disability which resulted from his 
experiences during "gas chamber" training.  A claim for 
service connection for a psychiatric disorder on this basis 
is REFERRED to agency of original jurisdiction. 


FINDINGS OF FACT

1.  The veteran's request to reopen a claim for service 
connection for a psychiatric disorder was most recently 
denied by a Board decision issued in April 1999, and that 
denial became final in the absence of an appeal to the U.S. 
Court of Appeals for Veterans Claims.  

2.  A private medical opinion dated in July 2002 which 
concludes that it is "a minor possibility" that the 
veteran's current psychiatric disorder was first manifested 
during his service is unfavorable to the veteran's claim, and 
that opinion, while new, does not raise a reasonable 
possibility of substantiating the claim, and is therefore not 
material to the claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for schizophrenia, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted the request that his 
claim be reopened in April 2003.  In that same month, April 
2003, the RO issued a letter which advised the veteran about 
his rights in the VA claims process.  This letter 
specifically advised the veteran of VA's duty to assist him 
in developing his claim, and advised the veteran of his and 
VA's respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically 
provided with the criteria for service connection and was 
specifically advised that, since his claim for service 
connection for schizophrenia had been previously denied, he 
would be required to submit new and material evidence.  The 
definition of new and material evidence was included in the 
letter.  The letter also advised the veteran that he should 
tell VA about any additional evidence he wanted VA to review 
or obtain with respect to his claim.  

In his request to reopen the claim, the veteran identified 
the providers treating him for his psychiatric disorder, and 
the RO requested those records.  The private clinical records 
identified by the veteran and VA clinical records were 
obtained and associated with the claims files, as requested 
by the veteran.  Thereafter, the RO considered the claim, 
including review of the previous evidence of record.  After 
the claim was denied, and the veteran elected DRO review, the 
DRO reviewed the claim de novo, but continued the denial of 
the request to reopen the claim.  The SOC issued in July 2003 
advised the veteran of the applicable regulatory provisions, 
including the applicable version of 38 C.F.R. § 3.156, 
governing determinations as to whether evidence is new and 
material, and the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA.  

Additional evidence, consisting of VA outpatient treatment 
records was received, and a supplemental statement of the 
case (SSOC) was issued in November 2004.  Additional 
evidence, consisting of VA outpatient treatment records was 
again received, and a SSOC was issued in April 2005.  This 
SSOC again provided the veteran with the complete text of 
38 C.F.R. §§ 3.156 and 3.159.  

It is clear that the veteran was notified of the provisions 
of the VCAA prior to initial adjudication of his request to 
reopen his claim.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decisions on appeal, the 
SOC, and the SSOCs, he was provided with specific information 
about the VCAA and why the claim on appeal was denied.  He 
was also advised of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the SOC and in an SSOC.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

What the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless, if the VCAA is applicable 
to this request to reopen a previously-denied claim for 
service connection.  See, e.g., 38 C.F.R. § 20.1102 (2005); 
Mayfield, supra.  

Facts and analysis

In this case, an April 1999 decision of the Board represents 
the last prior final denial of a request to reopen the claim.  
The Board does not have jurisdiction to consider a 
previously-adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  

In determining whether new and material evidence has been 
received since that decision, the Board must first determine 
whether there is evidence that is "new."  Vargas-Gonzalez, 12 
Vet. App. at 327; 38 C.F.R. § 3.156(a) (2005).  If it is 
found that the record contains "new" evidence relevant to the 
claim, the question whether that evidence is "material" is 
considered.

The definition of material evidence in effect when the 
veteran submitted his April 2003 request to reopen his claim 
for service connection for a psychiatric disorder requires 
that the newly submitted evidence relate to an unestablished 
fact necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).

For the limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence introduced into the claims file since the April 1999 
decision of the Board includes a July 2002 private medical 
statement from D.A.S., M.D.  In this statement, Dr. S. 
recorded the history provided by the veteran that LSD was 
slipped to him on one occasion while he was in the military, 
resulting in a psychotic episode.  The veteran also reported 
that he regularly used marijuana while he was in the 
military.  Dr. S. noted that he reviewed the veteran's post-
service VA treatment records, beginning with discharge 
summaries dating back to 1985.  Dr. S. noted that he did not 
have the veteran's service medical records, and had therefore 
relied on the veteran's statements as to what happened during 
that time period.  

Dr. S. opined that it was "possible" that, if the veteran 
had a psychotic break in 1972 while in the military, that 
psychosis "might" be on a continuum with the disorder which 
became more pronounced starting in the early 1980's.  Dr. S. 
further opined that it was "entirely possible" that the 
psychotic break the veteran reported in 1972 was "entirely 
due" to the veteran's own use of marijuana, "with or 
without the LSD that [the veteran] states he was slipped at 
some point."  Dr. S. opined that the veteran was not 
demonstrating symptomatology, by the veteran's report, 
between 1972 and 1982, so the disorder which became manifest 
in 1982 and thereafter "would reflect the onset of a 
different set of problems than he had before."  

Dr. S. concluded that:

At best, I can say that it is a 
possibility that he had a psychotic break 
connected with this [current] 
schizoaffective disorder back in 1972 and 
that it didn't recur for a long time.  
However, I think it is more probable that 
this was something related to severe 
marijuana abuse and possibly the LSD use 
that he mentioned.  However, I don't 
think with the current information I 
have, it would be possible to say with 
any degree of certainty either way.  . . 
. 

In conclusion, while it is a minor 
possibility that the psychotic break he 
had in 1972 was related to the ones he 
had in 1983 and thereafter, I think it is 
more probable it was related to drug use 
at that time.

As Dr. S.'s opinion indicates that it is unlikely that the 
veteran has a current psychiatric disorder which is related 
to a psychotic break which occurred during the veteran's 
military service, and assuming that such a psychotic break 
did occur, this opinion is unfavorable to the veteran's claim 
that his current psychiatric disorder was first manifested 
during his service or is related to his service.  

Because the opinion is strongly unfavorable to the veteran's 
claim, Dr. S's opinion does not present a reasonable 
possibility of substantiating the claim.  Rather, Dr. S.'s 
opinion is that it is more probable that the veteran's 
intentional drug use, not unintentional use of LSD given to 
him by someone else, caused a psychotic break in service, and 
that it is less than probable that the veteran's current 
psychiatric disorder is related to drug use in service.  As 
such, Dr. S.'s opinion is against a finding that the veteran 
has a current psychiatric disorder which is related to drug 
use of any type in service.  That opinion is unfavorable to 
the veteran's claim, and therefore not "material" as 
defined by 38 C.F.R. § 3.156 for purposes of allowing the 
reopening of a previously-denied claim, since the opinion is 
that the veteran's claim is not medically substantiated.

There is additional evidence which was not available when the 
Board previously denied the claim in 1999.  That additional 
evidence consists of VA outpatient treatment records from 
1999 through April 2005.  That evidence clearly reflects that 
the veteran continues to require treatment for a psychiatric 
disorder, but does not include opinion or information linking 
the current disorder to the veteran's military service or any 
incident thereof.  This evidence, while "new," is not 
material.

Other additional evidence consists of two VA examinations, 
one conducted in September 2003, and another conducted in 
April 2004, to determine the veteran's competency to handle 
his VA pension benefits.  

The examiner who conducted the September 2003 examination 
stated, as to the etiology of the veteran's current 
psychiatric disorder, that the veteran had reported that he 
was discharged from service for a psychiatric disorder.  The 
examiner commented that "[t]his would make one think that he 
is service-connected if indeed this is true."  The veteran's 
statements to the examiner duplicate contentions raised 
previously at the time of the prior denials of the claim.  
The examiner's transcription of the veteran's reported 
history is duplicative of previous medical transcription of 
the veteran's statements, and the examiner's comment, 
following the notation of the veteran's report, "if indeed 
this is true," clearly reflects that the examiner was only 
reporting what the veteran told him and did not intend to 
provide an opinion as to the etiology or onset of the 
veteran's current psychiatric disorder.  

Since the veteran's contentions in this regard have been 
previously considered and rejected, the transcription of 
those contentions is not new and material evidence.  As the 
examiner's notation of the same history previously noted in 
the record is not "new" evidence, that report is not new 
and material to reopen the claim.

The examiner who conducted the April 2004 VA examination did 
not record any notation related to the veteran's military 
service or date of onset of the current psychiatric 
disability.  

Thus, these examination reports, while "new," are not 
material to the question on appeal, and do not serve as a 
basis to reopen the claim.

There is no additional evidence which has been associated 
with the claims files since the April 1999 denial of the 
request to reopen the claim, other than statements submitted 
by the veteran.  These statements reiterate and duplicate 
evidence and statements previously of record at the time of 
the Board's April 1999 denial of reopening of the claim.  

The Board notes that, in determining whether evidence is new 
and material, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The credibility of Dr. S.'s July 2002 opinion had 
been presumed.  Nevertheless, that opinion is clearly 
unfavorable to the veteran.  The Board presumes the 
credibility of the additional VA treatment records since the 
prior final Board decision.  Nevertheless, those records are 
not material to the claim, and, although credible, do not 
serve as a basis for reopening the claim.  

In summary, the evidence of record submitted following the 
April 1999 Board decision does not show that the veteran has 
a current psychiatric disorder which was first manifested in 
service, or which has been chronic and continuous since 
service, or which is etiologically linked to any incident of 
the veteran's service.  Thus, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim.  

The evidence received subsequent to the April 1999 Board 
decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claims.  38 U.S.C.A. § 5108.  The request to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder is denied.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


